commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-103480-07 uil the honorable chuck hagel united_states senate washington d c dear senator hagel thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable pat roberts united_states senate washington d c dear senator roberts thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable byron dorgan united_states senate washington d c dear senator dorgan thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable max baucus united_states senate washington d c dear senator baucus thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable kent conrad united_states senate washington d c dear senator conrad thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects wha t the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable richard durbin united_states senate washington d c dear senator durbin thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable sam brownback united_states senate washington d c dear senator brownback thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson c ommissioner department of the treasury i nt e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable larry craig united_states senate washington d c dear senator craig thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable christopher bond united_states senate washington d c dear senator bond thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable tom harkin united_states senate washington d c dear senator harkin thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment ta x as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable mary landrieu united_states senate washington d c dear senator landrieu thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable ken salazar united_states senate washington d c dear senator salazar thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable patty murray united_states senate washington d c dear senator murray thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable benjamin nelson united_states senate washington d c dear senator nelson thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable amy klobuchar united_states senate washington d c dear senator klobuchar thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable wayne allard united_states senate washington d c dear senator allard thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable norm coleman united_states senate washington d c dear senator coleman thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable john thune united_states senate washington d c dear senator thune thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date conex-103480-07 uil the honorable carl levin united_states senate washington d c dear senator levin thank you for your recent letter concerning the irs and department of treasury’s proposed revenue_ruling that addresses the self-employment_tax treatment of payments under the conservation reserve program crp we appreciate your comments we are aware of the decision of the u s tax_court regarding this issue as well as the holding of the u s court_of_appeals that overruled that decision it was the lack of clarity in this area that prompted the irs and department of treasury to seek public input on guidance to address this issue the proposed revenue_ruling that resulted from this project reflects what the irs and the department of treasury believe is the proper interpretation based on existing statutory and case law we believe that barring specific statutory language exempting crp payments from self-employment_income these payments are subject_to self-employment_tax as income derived from a trade_or_business as you know we have requested comments regarding the proposed revenue_ruling and will take all comments received including yours into account as part of the process finalizing the ruling if you would like to discuss this further please contact me or your staff may contact ------------- --------- -------------- assistant chief_counsel exempt_organizations employment_tax government entities at ----- ------------- sincerely mark w everson
